       Case 3:19-cv-00474-TSL-LRA Document 7 Filed 08/08/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

POINDEXTER PARK AFTER-SCHOOL CLUB, INC.,
CHARLES JORDAN, WILLIAM S. KELLUM,
AND BELINDA CHASE, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED                                                          PLAINTIFFS

V.                                         CIVIL ACTION NO. 3:19-cv-00474-TSL-LRA

SIEMENS INDUSTRY, INC.                                                     DEFENDANT

               AGREED ORDER GRANTING ENLARGEMENT OF TIME

      Defendant Siemens Industry, Inc. has moved the Court, ore tenus, for an

enlargement of time, through and including September 9, 2019, within which to file its

F.R.Civ.P. 12 response to the Class Action Complaint in this matter and Plaintiffs’ counsel

do not object to that requested enlargement of time.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant Siemens

Industry, Inc. has through and including September 9, 2019, to file a F.R.Civ.P. 12

response to the Class Action Complaint.

      SO ORDERED AND ADJUDGED, this the 8th day of August 2019.


                                          __ S/ Linda R. Anderson
                                          UNITED STATES MAGISTRATE JUDGE
Agreed:

/s/ Stephen W. Mullins
Stephen W. Mullins (MS Bar No. 9772)
Counsel for Plaintiffs

/s/ Roy D. Campbell, III
Roy D. Campbell, III (MS Bar No. 5562)
Counsel for Defendant
